   Case: 2:19-cv-02935-KAJ Doc #: 59 Filed: 10/05/20 Page: 1 of 4 PAGEID #: 1730



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION



MELANIE LOCKHART,

                       Plaintiff,

       v.                                           Civil Action 2:19-cv-2935
                                                    Magistrate Judge Jolson
MARIETTA CITY SCHOOLS, et al.,

                       Defendants.


                                     OPINION AND ORDER

       This matter is before the Court on Defendants’ unopposed Motion for Leave to File

Document Under Seal. (Doc. 57). For the reasons that follow, Defendants’ Motion is DENIED.

       I.      BACKGROUND

       Defendants moved for summary judgment on September 4, 2020.               (Doc. 34).   On

September 23, 2020, they filed a Motion for Leave to File Document Under Seal, requesting that

they be permitted to file a “newly discovered” medical record as a supplemental exhibit in support

of their forthcoming reply brief. (Doc. 57). The Court confirmed with Plaintiff’s counsel that

Plaintiff does not oppose this request. To ensure it could conduct a comprehensive inquiry

pursuant to the Sixth Circuit’s standard for sealing documents, the Court directed Defendants to

submit the record to the Undersigned’s chambers for in camera review. (Doc. 58). Defendants

promptly did so, and upon in camera review, the Court concludes that Defendants should not be

granted leave to file under seal.

       II.     STANDARD

       A district court may enter a protective order during discovery on a mere showing of “good
   Case: 2:19-cv-02935-KAJ Doc #: 59 Filed: 10/05/20 Page: 2 of 4 PAGEID #: 1731




cause.” Fed. R. Civ. P. 26(c)(1). “[V]ery different considerations apply” when a party seeks to

seal documents “[a]t the adjudication stage,” which applies “when the parties place material in the

court record.” Shane Grp., Inc. v. Blue Cross Blue Shield of Mich., 825 F.3d 299, 305 (6th Cir.

2016) (quotation omitted). “Unlike information merely exchanged between the parties, ‘[t]he

public has a strong interest in obtaining the information contained in the court record.’” Id.

(quoting Brown & Williamson Tobacco Corp. v. F.T.C., 710 F.2d 1165, 1180 (6th Cir. 1983)). For

this reason, the moving party owns a “heavy” burden of overcoming a “‘strong presumption in

favor of openness’ as to court records.” Shane Grp., Inc., 825 F.3d at 305 (quoting Brown &

Williamson, 710 F.2d at 1179). “[T]he seal itself must be narrowly tailored to serve that reason,”

which requires the moving party to “analyze in detail, document by document, the propriety of

secrecy, providing reasons and legal citations.” Shane Grp., Inc., 825 F.3d at 305–06 (quotation

marks and citation omitted). Similarly, the court “that chooses to seal court records must set forth

specific findings and conclusions which justify nondisclosure.” Id. at 306 (quotation marks and

citation omitted).

       III.    DISCUSSION

       Defendants seek leave to file under seal a report from Plaintiff’s February 16, 2018,

psychological evaluation.     (See generally Doc. 57).        They assert it “contains confidential

information subject to HIPPA,” as well as “information regarding [Plaintiff’s] mental state near

the time of the subject incident[.]” (Id. at 1). But Plaintiff’s mental state near the time of the

events in question is at the heart of this case. Indeed, Plaintiff alleges she was discriminated against

based on her disability or perceived disability. (See generally Doc. 1). And “plaintiffs who place

their medical condition at issue,” as Plaintiff has done here, “waive any applicable privileges or

statutory protections that their medical records would have otherwise had.” Tyson v. Regency

Nursing, LLC, No. 3:17-CV-91-DJH, 2018 WL 632063, at *1 (W.D. Ky. Jan. 30, 2018). In such
                                                   2
   Case: 2:19-cv-02935-KAJ Doc #: 59 Filed: 10/05/20 Page: 3 of 4 PAGEID #: 1732




a case, “a mere reference to HIPPA does not mean that the Court should automatically grant

[Plaintiff’s] motion to seal.” Id. (citations omitted).

       Moreover, the medical record is highly relevant to the issues in this case. “[T]he public

has a strong interest in viewing the evidence” upon which this Court could potentially “base [its]

decision[], even if that evidence could be deemed privileged or protected.” Shane Grp., Inc., 825

F.3d at 305. In her Complaint, Plaintiff alleges she had an out-of-body experience in which she

experienced visions, and Defendants, believing she had a mental disability, unlawfully terminated

her as a result. (See generally Doc. 1). Importantly, Defendants allegedly based their decision, at

least in part, on a medical evaluation she underwent at their request. (See id., ¶¶ 41–48). The

medical record Defendants now seek to seal consists of another psychological evaluation—this

one Plaintiff sought out herself as a “second opinion.” In it, Plaintiff recalls the events leading to

this lawsuit, including her visions and the school district’s subsequent response.            It also

summarizes the results of several comprehensive tests, provides professional insights into the

likely effects of her mental health issues, diagnoses her with several mental health disorders, and

recommends a course of treatment, including psychotherapy and medication management.

       In sum, given the allegations in this case and the content of the medical record described

above, the Court finds that the “public has a strong interest in viewing [this] evidence” outweighing

Defendants’ concern over the disclosure of sensitive medical information. See, e.g., Tyson, 2018

WL 632063, at **1–2 (collecting cases) (denying request to seal plaintiff’s “private health

information” where plaintiff placed her alleged injuries at issue, and as a result, the public had a

strong interest in viewing the evidence). One final note. The Court carefully reviewed the record

for sensitive medical information potentially irrelevant to the issues in this case and found none.


                                                   3
   Case: 2:19-cv-02935-KAJ Doc #: 59 Filed: 10/05/20 Page: 4 of 4 PAGEID #: 1733




And as Plaintiff’s personally identifying information is already redacted, the Court finds no basis

to further redact the document.

       IV.     CONCLUSION

       Because Defendants have failed to overcome the strong presumption in favor of openness

regarding court records, their Motion for Leave to Seal (Doc. 57) is DENIED.

       IT IS SO ORDERED.



Date: October 5, 2020                                /s/ Kimberly A. Jolson
                                                     KIMBERLY A. JOLSON
                                                     UNITED STATES MAGISTRATE JUDGE




                                                4
